United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Bothell, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0182
Issued: May 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 5, 2018 appellant filed a timely appeal from a May 18, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP has abused its discretion by denying appellant’s request for
authorization of chiropractic treatment.
FACTUAL HISTORY
On June 16, 2016 appellant, then a 52-year-old emergency manager, filed an occupational
disease claim (Form CA-2) alleging that she sustained stress-related conditions, including posttraumatic stress disorder and major depressive disorder, due to incidents and conditions at work.
1

5 U.S.C. § 8101 et seq.

She asserted that she had been deployed to a federally-declared disaster area and was responsible
for all the response and recovery actions, including managing landslide areas and identifying
human remains. Appellant indicated that she first became aware of her claimed conditions on
March 11, 2014 and first related them to her federal employment on April 22, 2016. She stopped
work on October 27, 2016. OWCP initially accepted that appellant sustained post-traumatic stress
disorder and major depressive disorder (recurrent, moderate),2 and paid appellant disability
compensation on the daily rolls commencing October 27, 2016 and on the periodic rolls
commencing November 13, 2016.
In mid-2017 appellant requested that OWCP authorize chiropractic treatment.3
In support of her request, appellant submitted a June 7, 2017 letter from Dr. Jeffrey P.
Metcalf, an attending chiropractor, who indicated that appellant was being treated for spinal
injuries and associated acute low back pain. Dr. Metcalf opined that, based on appellant’s case
history and examination findings, her spinal condition had signiﬁcantly affected her employmentrelated major depressive disorder. He opined that the stress associated with “her diagnosed
condition” had exacerbated her low back condition. Dr. Metcalf attached a May 31, 2017 report
detailing findings of the chiropractic evaluation he performed on that date.4
In an undated report received on June 14, 2017, Dr. Steven K. Greenhouse, an attending
licensed clinical psychologist, indicated that he had reviewed the findings of Dr. Metcalf. He
noted that appellant had experienced severe chronic back pain since at least October 2016 which
significantly affected her major depressive disorder. Dr. Greenhouse indicated that he agreed with
Dr. Metcalf’s treatment plan given its improving effect on appellant’s mood, affect, hopefulness,
sleep, overall energy, and pain diminution. He opined that appellant’s chiropractic treatment was
an essential component in treating her major depressive disorder. Dr. Greenhouse concluded that,
but for appellant’s post-traumatic stress disorder and major depressive disorder, the chiropractic
procedures described by Dr. Metcalf in his May 31, 2017 report would not have been necessary.
In August 2017 OWCP referred appellant for a second opinion examination to
Dr. Michael K. Friedman, an osteopath and Board-certified psychiatrist. In its referral letter it
requested that Dr. Friedman provide an opinion regarding whether appellant’s chiropractic
treatment was necessary to treat her accepted stress-related conditions.
In a September 5, 2017 report, Dr. Friedman provided a description of appellant’s factual
and medical history and reported the findings of the psychiatric evaluation he conducted on that
date. He diagnosed recurrent major depressive disorder with anxious distress and post-traumatic
stress disorder (chronic). In response to Dr. Greenhouse’s opinion that chiropractic treatment was
an essential component for treating appellant’s depressive disorder, Dr. Friedman opined that there
was no evidence that chiropractic treatment would be an efﬁcacious or indicated therapy for
depressive disorders. In response to Dr. Greenhouse’s opinion that appellant would not have
2

OWCP later expanded the accepted conditions to include other somatoform disorders (bruxism) and cracked tooth.

3

Appellant also requested that OWCP authorize a gastric duodenal switch surgery which she had undergone on
November 30, 2016.
4
The case record contains evidence which shows that Dr. Metcalf diagnosed cervical, thoracic, and lumbar spine
subluxations as demonstrated by May 31, 2017 x-rays to exist.

2

needed chiropractic care in the absence of her accepted stress-related conditions, Dr. Friedman
indicated that “there would be no correlation between the claimant’s psychiatric condition and the
need for chiropractic treatment.”
By decision dated September 20, 2017, OWCP denied appellant’s request for chiropractic
treatment, noting that the weight of the medical evidence rested with the September 5, 2017 report
of Dr. Friedman, OWCP’s referral physician.5
On October 12, 2017 appellant requested a telephonic hearing with a representative of
OWCP’s Branch and Hearings and Review. During the hearing held on March 7, 2018, appellant
argued that her chiropractic treatment was necessary to treat the effects of her post-traumatic stress
disorder and major depressive disorder.
By decision dated May 18, 2018, OWCP’s hearing representative affirmed OWCP’s
September 20, 2017 decision with respect to the denial of appellant’s request for authorization of
chiropractic treatment.6
LEGAL PRECEDENT
Section 8103(a) of FECA states in pertinent part: “The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances, and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers likely
to cure, give relief, reduce the degree or the period of disability, or aid in lessening the amount of
the monthly compensation.”7
The Board has found that OWCP has great discretion in determining whether a particular
type of treatment is likely to cure or give relief.8 The only limitation on OWCP’s authority is that
of reasonableness.9 Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and probable
deductions from established facts. It is not enough to merely show that the evidence could be
construed so as to produce a contrary factual conclusion.10 In order to be entitled to reimbursement
of medical expenses, it must be shown that the expenditures were incurred for treatment of the

5

OWCP also denied appellant’s request for authorization of gastric duodenal switch surgery.

6
OWCP’s hearing representative set aside OWCP’s September 20, 2017 decision with respect to appellant’s request
for authorization of gastric duodenal switch surgery and remanded the case to OWCP for further development due to
an unresolved conflict in the medical opinion evidence as to the need for said surgery and its relationship to the
accepted employment injuries. The matter of appellant’s request for authorization of gastric duodenal switch surgery
is therefore not currently before the Board as the case record does not contain a final adverse decision regarding that
issue within its jurisdiction. See 20 C.F.R. §§ 501.2(c) and 501.3.
7

5 U.S.C. § 8103.

8

R.C., Docket No. 18-0612 (issued October 19, 2018).

9

Id.

10

G.B., Docket No. 18-1478 (issued October 18, 2018).

3

effects of an employment-related injury or condition.11 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.12
Under section 8101(2) of FECA, chiropractors are only considered physicians, and their
reports considered medical evidence, to the extent that they treat spinal subluxations as
demonstrated by x-ray to exist.13 OWCP’s regulations at 20 C.F.R. § 10.5(bb) have defined
subluxation as an incomplete dislocation, off-centering, misalignment, fixation, or abnormal
spacing of the vertebrae which must be demonstrable on any x-ray film to an individual trained in
the reading of x-rays.14
ANALYSIS
The Board finds that OWCP has not abused its discretion by denying appellant’s request
for authorization of chiropractic treatment.
In the development of the claim OWCP referred appellant to a second opinion examination.
In a September 5, 2017 report, Dr. Friedman opined that chiropractic treatment was an essential
component for treating appellant’s depressive disorder and that there was no evidence that
chiropractic treatment would be an efﬁcacious or indicated therapy for depressive disorders.
Dr. Friedman further opined that there was no correlation between the claimant’s psychiatric
condition and the need for chiropractic treatment, x-rays to exist. The Board finds that OWCP, in
denying appellant’s request for authorization of chiropractic treatment, properly found that the
weight of the medical evidence with respect to this matter rests with the well-rationalized
September 5, 2017 report of Dr. Friedman, OWCP’s referral physician.
The reports of Dr. Metcalf15 and Dr. Greenhouse are of limited probative value in
supporting appellant’s request for authorization of chiropractic treatment as they failed to provide
adequate medical rationale in support of their opinions that chiropractic care was necessary to treat
appellant’s accepted stress-related conditions.16 The Board has held that proof of causal
relationship in cases involving a request for medical reimbursement of medical expenses must
include supporting rationalized medical evidence, but appellant has not submitted such evidence
in the present case.17

11

J.R., Docket No. 17-1523 (issued April 3, 2018); Bertha L. Arnold, 38 ECAB 282, 284 (1986).

12

S.W., Docket No. 17-1319 (issued December 7, 2017); John E. Benton, 15 ECAB 49 (1963).

13

5 U.S.C. § 8101(2). See A.D., Docket No. 18-1478 (issued February 4, 2019).

14

20 C.F.R. § 10.5(bb).

15

The Board notes that Dr. Metcalf qualifies as a physician within the meaning of FECA and his June 7, 2017
report constitutes medical evidence because the evidence of record reveals he diagnosed cervical, thoracic, and lumbar
spine subluxations as demonstrated by May 31, 2017
16

The Board notes that neither physician related appellant’s need for medical care to the accepted conditions of
other somatoform disorders (bruxism) and cracked tooth.
17

See supra note 13.

4

As noted above, in order to be entitled to reimbursement of medical expenses, it must be
shown that the expenditures were incurred for treatment of the effects of an employment-related
injury or condition.18 The Board finds that OWCP reasonably determined that the chiropractic
treatment requested by appellant was unnecessary to treat an accepted employment-related
condition as the evidence of record does not indicate that OWCP committed any act in connection
with its denial of appellant’s request for authorization of chiropractic treatment which could be
found to be an abuse of discretion.19
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has not abused its discretion by denying appellant’s request
for authorization of chiropractic treatment.
ORDER
IT IS HEREBY ORDERED THAT the May 18, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

See supra note 12.

19

See supra notes 9 through 11.

5

